DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
It is noted that claims 10 and 17 are amended to not include the phrase “that is”; however, the phrase “that is” is repeated again in each of these claims. This repeated phrase has not been amended, although amendment is optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328) in view of Guyonneau-Harmand (US 2020/0370015), Shevitz (US 2020/0165558), and Kobayashi (US 2001/0044700).
Regarding claim 1, Sasaki discloses a system for monitoring a culture solution (abstract), the system comprising:
a bioreactor comprising an optically transparent (inherent from Fig. 1’s optical path and an “optical-data acquisition unit that acquires optical data of the medium inside the cell-culturing vessel” from paragraph [0007]) container (Fig. 1, element 4; or paragraph [0007], “a cell-culturing vessel”), the optically transparent (inherent from Fig. 1’s optical path and an “optical-data acquisition unit that acquires optical data of the medium inside the cell-culturing vessel” from paragraph [0007]) container (Fig. 1, element 4; or paragraph [0007], “a cell-culturing vessel”) accommodating the culture solution (paragraph [0034]) therein;
a light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) configured to radiate monochromatic light (paragraph [0033]) onto the cell culture solution (paragraph [0034]) accommodated in the container (Fig. 1, element 4; or paragraph [0007], “a cell-culturing vessel”)
a first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]) configured to detect a light intensity (paragraph [0007]) transmitted through the culture solution (paragraph [0007]) and the container (Fig. 1); and 
 a controller (paragraph [0037]) configured to:
evaluate the culture solution (paragraph [0034]) based on a temporal change in the light intensity (paragraph [0007] “a change over time in the light intensity”) of only the monochromatic light (paragraph [0033]) detected by the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]).
Sasaki does not disclose:
a culture solution in which erythrocytes are cultured;
a stirring device;
comprising cells serving as a base from which the erythrocytes are cultured;
the monochromatic light being in a near-infrared wavelength band between 700 nm and 900 nm;
a controller configured to: control the bioreactor to stir the culture solution using the stirring device during culturing of the erythrocytes from the cells serving as the base; 
and during the culturing of the erythrocytes, perform control to evaluate an amount of hemoglobin in the culture solution.
As to 1) of claim 1, Guyonneau-Harmand discloses a culture solution (paragraph [0009]) in which erythrocytes are cultured (paragraph [0009]).
In the analogous art of producing erythroid progenitor cells, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture solution of Sasaki with that of Guyonneau-Harmand in order to culture erythrocytes for blood transfusion.
As to 1) of claim 1, in addition, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Sasaki would be fully capable of operating in this manner given the structures of the bioreactor, light source, photodetector, and controller.
As to 2) of claim 1 and assuming that the inherency argument regarding the optically transparent container does not fulfill the limitation of “an optically transparent container”, Shevitz discloses a bioreactor comprising an optically transparent container (paragraph [0040]) and a stirring device (paragraphs [0037] and [0039]).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of modified Sasaki with the transparent bioreactor with a stirring device of Shevitz in order to be able to see inside the bioreactor for noninvasive optical measurements (paragraph [0006], “noninvasive optical sensors” and paragraph [0086] “outside or in the wall”-type sensors) or by eye for indications of contamination.
As to 3) of claim 1, Guyonneau-Harmand discloses cells serving as a base (paragraph [0009]) from which the erythrocytes are cultured (paragraph [0009]).
In the analogous art of producing erythroid progenitor cells, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture solution of modified Sasaki with that of Guyonneau-Harmand in order to culture erythrocytes for blood transfusion.
As to 4) of claim 1, Kobayashi discloses a near-infrared wavelength band is between 700 nm and 900 nm (paragraph [0021]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the wavelength of Kobayashi in order to detect hemoglobin to identify and display measurements of oxyhemoglobin and deoxyhemoglobin for the sake of clinical significance of oxygen saturation (Kobayashi, abstract and paragraph [0002]).
As to 5) of claim 1, Shevitz discloses a controller (paragraph [0087]) configured to control the bioreactor (paragraph [0087]) to stir the culture solution (paragraph [0125] “liquid”) using the stirring device (paragraph [0087]).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of modified Sasaki with the controller with a stirring device of Shevitz in order to be able to stir the contents of the bioreactor at a programmed rate of stirring so the culture remains well stirred with gases and media flows, encouraging the cells to be cultured.
Regarding the limitation “during culturing of the erythrocytes from the cells serving as the base”, this limitation has already been disclosed in modified Sasaki.
As to 6) of claim 1, Kobayashi discloses a controller (paragraphs [0023]-[0024] “attenuation ratio processing means” and “concentration ratio processing means” together) that is configured to evaluate an amount of hemoglobin (Fig. 10 and paragraphs [0018]-[0020]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the wavelength of Kobayashi in order to detect hemoglobin to identify and display measurements of oxyhemoglobin and deoxyhemoglobin for the sake of clinical significance of oxygen saturation (Kobayashi, abstract and paragraph [0002]).
Regarding the limitation “and during the culturing of the erythrocytes”, this limitation has already been disclosed in modified Sasaki.
Regarding claim 2, Sasaki discloses that the controller (paragraph [0037]) is configured to evaluate based on a determination (paragraph [0007]) that the light intensity (paragraph [0007]) is temporally changing (paragraph [0007] “on the basis of change over time”).
Sasaki does not disclose production of the hemoglobin is complete based on a determination that the light intensity has stopped temporally changing.
Kobayashi discloses a controller (paragraphs [0023]-[0024] “attenuation ratio processing means” and “concentration ratio processing means” together) that is configured to evaluate that production of the hemoglobin is based on light intensity (Fig. 10 and paragraphs [0018]-[0020]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the controller and processing means of Kobayashi in order to detect the concentration of hemoglobin in a sample of blood. A potential motivation for this would be to detect low levels of oxygenation in the blood (Kobayashi, paragraph [0056]).
Sasaki in view of Kobayashi does not disclose a determination that the light intensity has stopped temporally changing.
However, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki to take readings of the hemoglobin in order to determine a plateau in the light intensity over time, which in turn would indicate when the bioreactor run is complete.
Regarding claim 3, Sasaki discloses that the controller (paragraph [0037]) is configured to calculate one of a transmittance (paragraph [0049]) and an absorbance (paragraphs [0047]-[0048]) of the monochromatic light (paragraph [0033]) in the culture solution (paragraph [0033]); and a light intensity of the monochromatic light transmitted (paragraph [0007]) through the culture solution (paragraph [0033]) during the culturing (paragraph [0036]); and evaluates the culture solution (paragraph [0033]) based on a temporal change (paragraph [0007] “a change over time in the light intensity”) in the one of the transmittance (paragraph [0049]) and the absorbance (paragraphs [0047]-[0048]).
Although Sasaki does not disclose “based on a ratio between a light intensity of the monochromatic light transmitted through the culture solution before the culturing of the erythrocytes is started”, Sasaki does disclose “a stored value of light intensity from a light source” (paragraph [0048]). This stored value of a light source could be the light intensity value of the culture medium before it is used for culturing cells. It would have been obvious to one skilled in the art before the effective filing date to make a blank measurement of the culture solution with the device of Sasaki in order to make accurate measurements of how much hemoglobin was produced in the cell solution. 
Sasaki does not disclose:
culturing of the erythrocytes; and 
that the controller “evaluates the amount of hemoglobin”.
As to 1), the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Sasaki would be fully capable of operating in this manner given the structures of the bioreactor, light source, photodetector, and controller.
As to 2), Kobayashi discloses that the controller (paragraphs [0023]-[0024] “attenuation ratio processing means” and “concentration ratio processing means” together) evaluates the amount of hemoglobin (Fig. 10 and paragraphs [0018]-[0020]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the controller and processing means of Kobayashi in order to detect the concentration of hemoglobin in a sample of blood. A potential motivation for this would be to detect low levels of oxygenation in the blood (Kobayashi, paragraph [0056]).
	Regarding the limitation that the controller “evaluates the amount of hemoglobin in the culture solution based on a temporal change in the one of the transmittance and the absorbance”, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Sasaki to take readings over time for hemoglobin in order to determine a plateau in the light intensity over time, which would indicate when the bioreactor run is complete.
Regarding claim 4, Sasaki discloses a second photodetector (Figs. 5A-5B, element 34; or paragraph [0055]) configured to detect a light intensity (paragraph [0007]) of the monochromatic light (paragraph [0033]) before being transmitted (paragraph [0055]) through the culture solution (paragraph [0034]); and that the controller (paragraph [0037]) is configured to calculate one of a transmittance (paragraph [0049]) and an absorbance (paragraphs [0047]-[0048]) of the monochromatic light (paragraphs [0033]); and culture solution (paragraph [0034]) based on a ratio (paragraph [0068]) between the light intensity (paragraph [0007]) of the monochromatic light (paragraph [0033]) before being transmitted (paragraph [0055]) through the culture solution (paragraph [0034]) detected by the second photodetector (Figs. 5A-5B, element 34; or paragraph [0055]) and a light intensity (paragraph [0007]) of the monochromatic light (paragraph [0033]) after being transmitted through (paragraph [0055]) the culture solution (paragraph [0034]) detected by the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]), and evaluates the culture solution (paragraph [0034]) based on a temporal change (paragraph [0007] “a change over time in the light intensity”) in the one of the transmittance (paragraph [0049]) and the absorbance (paragraphs [0047]-[0048]).
Sasaki does not disclose that the controller evaluates the amount of hemoglobin.
Kobayashi discloses that the controller (paragraphs [0023]-[0024] “attenuation ratio processing means” and “concentration ratio processing means” together) evaluates the amount of hemoglobin (Fig. 10 and paragraphs [0018]-[0020]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the controller and processing means of Kobayashi in order to detect the concentration of hemoglobin in a sample of blood. A potential motivation for this would be to detect low levels of oxygenation in the blood (Kobayashi, paragraph [0056]).
Regarding the limitation that the controller “evaluates the amount of hemoglobin in the culture solution based on a temporal change in the one of the transmittance and the absorbance”, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Sasaki to take readings over time for hemoglobin in order to determine a plateau in the light intensity over time, which would indicate when the bioreactor run is complete.
Regarding claim 8, Sasaki discloses that the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) varies a wavelength (paragraphs [0067]-[0069]) of the monochromatic light (paragraph [0033]); and a cell proliferating process (paragraph [0007] “cell-culturing”). 
Although Sasaki does not disclose “a cell proliferating process for causing the cells serving as the base to proliferate and a hemoglobin increasing process for causing the cells proliferated as a result of the cell proliferating process to differentiate into cells containing the hemoglobin”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 9, modified Sasaki teaches that the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) and the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]) are disposed outside (Fig. 2a) the container (see claim 1 rejection), that the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) radiates the monochromatic light (paragraph [0033]) from outside (Fig. 2a) the container (see claim 1 rejection) toward inside (Fig. 2a) the container (see claim 1 rejection), and that the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]) detects the monochromatic light output (paragraph [0033]) outside the container (see claim 1 rejection) after being transmitted (Fig. 1) through the culture solution (paragraph [0007]).
Regarding claim 15, Sasaki discloses that the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) varies (paragraphs [0067]-[0069]) a wavelength (paragraphs [0067]-[0069]) of the monochromatic light (paragraph [0033]).
Regarding the limitation “between a cell proliferating process for causing the cells serving as the base to proliferate and a hemoglobin increasing process for causing the cells proliferated as a result of the cell proliferating process to differentiate into cells containing the hemoglobin” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 16, modified Sasaki teaches the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) and the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]) are disposed outside (Fig. 1) the container (see claim 1 rejection), wherein the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) radiates the monochromatic light (paragraph [0033]) from outside (Fig. 1) the container (see claim 1 rejection) toward inside (Fig. 1) the container (see claim 1 rejection), and wherein the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]) detects the monochromatic light output (paragraph [0033]) outside (Fig. 1) the container (see claim 1 rejection) after being transmitted through (Fig. 1) the culture solution (paragraph [0007]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328) in view of Guyonneau-Harmand (US 2020/0370015), Shevitz (US 2020/0165558), Kobayashi (US 2001/0044700), as applied to claims 1 and 2, respectively, further in view of Casciani (US 5,782,237).
Regarding claim 7, Sasaki does not disclose that the near-infrared wavelength band is a range of 805 nm ± 20 nm.
Kobayashi discloses that the near-infrared wavelength band is a range of 790 nm to 825 nm (col. 3, lines 41-48, near-infrared wavelength “790 to 1000 nm”).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the wavelength of Kobayashi in order to detect hemoglobin.
Neither Sasaki nor Kobayashi disclose a range from 785 nm to 790 nm.
Casciani discloses wavelengths from 785 nm to 790 nm (claim 1).
In the analogous art of pulse oximeters and sensors for low oxygen saturation, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the wavelength ranges of 700-790 nm in order to determine oxygen saturations using these wavelengths, which are optimized to detect lower than 80% saturation (Casciani, col. 8, lines 48-55).
In addition, MPEP § 2144.05(I) states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 14, Sasaki does not disclose that the near-infrared wavelength band is a range of 805 nm ± 20 nm.
Kobayashi discloses that the near-infrared wavelength band is a range of 790 nm to 825 nm (col. 3, lines 41-48, near-infrared wavelength “790 to 1000 nm”).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the wavelength of Kobayashi in order to detect hemoglobin.
Regarding the wavelength range from 785 nm to 790 nm, Casciani discloses wavelengths from 700-790 nm (claim 1).
In the analogous art of pulse oximeters and sensors for low oxygen saturation, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the wavelength ranges of 700-790 nm in order to determine oxygen saturations using these wavelengths, which are optimized to detect lower than 80% saturation (Casciani, col. 8, lines 48-55).
In addition, MPEP § 2144.05(I) states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328), in view of Guyonneau-Harmand (US 2020/0370015), Shevitz (US 2020/0165558), and Kobayashi (US 6,415,236), as applied to claims 9 and 16, respectively, further in view of Bechtel (US 2011/0118572).
Regarding claim 10, modified Sasaki teaches the monochromatic light (paragraph [0033]); an optical-path splitter (Figs. 5a-5b, element 31; or paragraph [0053], “half mirror”) that is configured to split an optical path of the monochromatic light (paragraph [0033]); and the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]); and the container (see claim 1 rejection).
Sasaki does not disclose “a retroreflector configured to reflect the monochromatic light output outside the container and to cause the monochromatic light to return toward the container via the same optical path as an optical path of the monochromatic light entering the retroreflector”; and “an optical-path splitter that is configured to split an optical path of the monochromatic light reflected by the retroreflector and subsequently transmitted again through the container, and to guide the split monochromatic light toward the first photodetector”.
Bechtel discloses a retroreflector configured to reflect light via the same optical path as an optical path of the monochromatic light entering the retroreflector (paragraph [0054], “can allow the light to travel back along its original path”).
	In the analogous art of total hemoglobin measurement, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the configuration of a retroreflector as taught by Bechtel in order to obtain a measurement over a longer light path distance in the culture solution.
	Regarding the limitations “to reflect the monochromatic light output outside the container and to cause the monochromatic light to return toward the container” and “and subsequently transmitted again through the container, and to guide the split monochromatic light toward the first photodetector” it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of the retroreflector, the container, and optical-path splitter in order to take a measurement of the culture container contents.
Regarding claim 17, modified Sasaki teaches the monochromatic light output (paragraph [0033]); an optical-path splitter (Figs. 5a-5b, element 31; or paragraph [0053], “half mirror”) that is configured to split an optical path of the monochromatic light (paragraph [0033]); and the first photodetector (paragraph [0033] “photodiode”); and the container (see claim 1 rejection).
Sasaki does not disclose “a retroreflector configured to reflect the monochromatic light output outside the container and to cause the monochromatic light to return toward the container via the same optical path as an optical path of the monochromatic light entering the retroreflector”; and “an optical-path splitter that is configured to split an optical path of the monochromatic light reflected by the retroreflector and subsequently transmitted again through the container, and to guide the split monochromatic light toward the first photodetector”.
Bechtel discloses “a retroreflector configured to reflect the light output and to cause the light to return via the same optical path as an optical path of the light entering the retroreflector (paragraph [0054], “can allow the light to travel back along its original path”); and an optical-path splitter that is configured to split an optical path of the light (paragraph [0054], “optical splitter”).
	Regarding the limitations “to reflect the monochromatic light output outside the container and to cause the monochromatic light to return toward the container” and “subsequently transmitted again through the container, and to guide the split monochromatic light toward the first photodetector” it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of the retroreflector, the container, and optical-path splitter in order to take a measurement of the container contents.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328), in view of Guyonneau-Harmand (US 2020/0370015), Shevitz (US 2020/0165558), and Kobayashi (US 6,415,236), as applied to claims 1 and 2, respectively, further in view of Krichevsky (US 2005/0208473) and Hoehse (WO 2017/144218) (machine translation).
Regarding claim 11, modified Sasaki teaches one of the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) and the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]); the container (see claim 1 rejection); the monochromatic light (paragraph [0033]); and the culture solution (paragraph [0007]).
Sasaki does not disclose that “one of the light source and the first photodetector is disposed inside the container, and the other one of the light source and the first photodetector is disposed outside the container”, “wherein in a case in which the first photodetector is disposed inside the container and the light source is disposed outside the container, the first photodetector detects the monochromatic light radiated from the light source and transmitted through the culture solution”, and “wherein in a case in which the first photodetector is disposed outside the container and the light source is disposed inside the container, the first photodetector detects the monochromatic light radiated from the light source and transmitted through the culture solution”.
	Krichevsky discloses that in a case in which the first photodetector (Fig. 10, “Non-invasive Optical [Detector]”) is disposed outside the container (Fig. 10) and the light source is disposed inside the container, the first photodetector detects the light radiated from the light source (Fig. 10, light source in bioreactor and paragraph [0075]) and transmitted through the culture solution (paragraph [0075]).
	In the analogous art of optimizing bioreactors based on the optical spectrum, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of the monochromatic light source, photodetector, container, and culture solution of modified Sasaki with the arrangement of Krichevsky in order to have a light source in the bioreactor that emits light to the photodetector in order to take an optical density measurement or sense the changes in concentration (Krichevsky, paragraph [0077]).
	Neither Sasaki nor Krichevsky disclose “wherein in a case in which the first photodetector is disposed inside the container and the light source is disposed outside the container, the first photodetector detects the monochromatic light radiated from the light source and transmitted through the culture solution”.
	Hoehse discloses that in a case in which the first sensor (Fig. 1, element 20; or, paragraph [0024]) is disposed inside the container (Fig. 1, element 10; or paragraph [0022]).
	In the analogous art of combined sensors and agitators in bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the sensor to be incorporated into the agitator in order to take sensor readings, such as those of a state variable from inside the bioreactor tank (Hoehse, claim 1).
The combination of modified Sasaki further in view of Krichevsky and Hoehse teaches wherein in a case in which the first photodetector (Sasaki, Fig. 2a, element 14; or paragraphs [0037] and [0070]) is disposed inside (Hoehse, Fig. 1, element 20; or, paragraph [0024]) the container (Shevitz, paragraph [0040]) and the light source (Sasaki, Fig. 1, element 1a; or paragraphs [0034]-[0036]) is disposed outside (Sasaki, Fig. 1) the container (Shevitz, paragraph [0040]), the first photodetector (Sasaki, Fig. 2a, element 14; or paragraphs [0037] and [0070]) detects the monochromatic light (Sasaki, paragraph [0033]) radiated from the light source (Sasaki, Fig. 1, element 1a; or paragraphs [0034]-[0036]) and transmitted through the culture solution (Sasaki, paragraph [0007]).
Regarding claim 18, modified Sasaki teaches the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) and monochromatic light (paragraph [0033]), as well as the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]), the container (see claim 1 rejection), and the culture solution (paragraph [0007]); that the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) is disposed outside the container (see claim 1 rejection); and that the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]) is disposed outside the container (see claim 1 rejection).
Sasaki does not disclose wherein one of the light source and the first photodetector is disposed inside the container, and the other one of the light source and the first photodetector is disposed outside the container, wherein a case in which the first photodetector is disposed inside the container and the light source is disposed outside the container, the first photodetector detects the monochromatic light radiated from the light source and transmitted through the culture solution, and wherein in a case in which the first photodetector is disposed outside the container and the light source is disposed inside the container, the first photodetector detects the monochromatic light radiated from the light source and transmitted through the culture solution.
	Krichevsky discloses that the first photodetector (Fig. 10, “Non-invasive Optical [Detector]”) is disposed outside the culture container (Fig. 10) and the light source is disposed inside the container (Fig. 10, light source in bioreactor and paragraph [0075]), the first photodetector (Fig. 10, “Non-invasive Optical [Detector]”) detects light radiated from the light source (Fig. 10, light source in bioreactor and paragraph [0075]) and transmitted through the culture solution (paragraph [0075]).
In the analogous art of optimizing bioreactors based on the optical spectrum, it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of the monochromatic light source, photodetector, container, and culture solution of modified Sasaki with the arrangement of Krichevsky in order to have a light source in the bioreactor that emits light to the photodetector in order to take an optical density measurement or sense the changes in concentration (Krichevsky, paragraph [0077]).
Neither Sasaki nor Krichevsky disclose “wherein in a case in which the first photodetector is disposed inside the container and the light source is disposed outside the container, the first photodetector detects the monochromatic light radiated from the light source and transmitted through the culture solution”.
	Hoehse discloses that in a case in which the first sensor (Fig. 1, element 20; or, paragraph [0024]) is disposed inside the container (Fig. 1, element 10; or paragraph [0022]).
	In the analogous art of combined sensors and agitators in bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the sensor to be incorporated into the agitator in order to take sensor readings, such as those of a state variable from inside the bioreactor tank (Hoehse, claim 1).
The combination of modified Sasaki further in view of Krichevsky and Hoehse teaches wherein in a case in which the first photodetector (Sasaki, Fig. 2a, element 14; or paragraphs [0037] and [0070]) is disposed inside (Hoehse, Fig. 1, element 20; or paragraph [0024]) the container (see claim 1 rejection) and the light source (Sasaki, Fig. 1, element 1a; or paragraphs [0034]-[0036]) is disposed outside (Sasaki, Fig. 1) the container (see claim 1 rejection), the first photodetector (Sasaki, Fig. 2a, element 14; or paragraphs [0037] and [0070]) detects the monochromatic light (Sasaki, paragraph [0033]) radiated from the light source (Sasaki, Fig. 1, element 1a; or paragraphs [0034]-[0036]) and transmitted through the culture solution (Sasaki, paragraph [0007]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328), in view of Guyonneau-Harmand (US 2020/0370015), Shevitz (US 2020/0165558) and Kobayashi (US 6,415,236), as applied to claim 1, further in view of Zaglio (WO 2012/077081).
	Regarding claim 19, modified Sasaki teaches the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) and the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]) is disposed outside (Fig. 1) the container (see claim 1 rejection).
Sasaki does not disclose that the stirring device comprises a stirring shaft provided inside the container, and wherein the light source is disposed inside the stirring shaft.
Zaglio discloses wherein the stirring device (pg. 10, line 2, “agitator device 5”) comprises a stirring shaft (Fig. 3, elements 8 and 12 together; or pg. 10, lines 3-4) provided inside the container (pg. 10, line 16 “photobioreactor”), and wherein the light source (pg. 10, lines 4-8) is disposed inside (pg. 10, lines 8-10) the stirring shaft (Fig. 3, elements 8 and 12 together; or pg. 10, lines 3-4).
	In the analogous art of light-emitting diodes in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the stirring apparatus of modified Sasaki with the stirring apparatus of Zaglio in order to be able to illuminate the bioreactor from the stirring apparatus. A motivation for this could be that the light source would be able to produce light in all radial directions; this would allow for the easy placement of the photodetector.
Regarding claim 20, Sasaki discloses an optical path (Fig. 1) of the monochromatic light (paragraph [0033]) between the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) and the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]).
	Sasaki does not disclose wherein the stirring shaft comprises an optically transparent window insertable into an optical path of the monochromatic light between the light source and the first photodetector during rotation of the stirring shaft.
Zaglio discloses wherein the stirring shaft (Fig. 3, elements 8 and 12 together; or pg. 10, lines 3-4) comprises an optically transparent window (pg. 10, lines 4-10); and, rotation of the stirring shaft (pg. 6, lines 10-13).
In the analogous art of light-emitting diodes in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the stirring apparatus of modified Sasaki with the stirring apparatus of Zaglio in order to be able to illuminate the bioreactor from the stirring apparatus.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328) in view of Guyonneau-Harmand (US 2020/0370015), Shevitz (US 2020/0165558) and Kobayashi (US 6,415,236), as applied to claim 1, further in view of Hoehse (WO 2017/144218) (machine translation).
	Regarding claim 21, modified Sasaki teaches the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]); and the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) is disposed outside (Fig. 1) the container (see claim 1 rejection).
	Sasaki does not disclose wherein the stirring device comprises a stirring shaft provided inside the container, and wherein the first photodetector is disposed inside the stirring shaft.
Hoehse discloses wherein the stirring device (Fig. 1, element 14; or paragraph [0022]) comprises a stirring shaft (Fig. 1, element 16; or paragraph [0022]) provided inside the container (Fig. 1, element 10; or paragraph [0022]), and wherein the first sensor (Fig. 1, element 20; or paragraph [0024]) is disposed inside (claim 1) the stirring shaft (Fig. 1, element 16; or paragraph [0022]).
	In the analogous art of combined sensors and agitators in bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the sensor to be incorporated into the agitator in order to take sensor readings, such as those of a state variable from inside the bioreactor tank (Hoehse, claim 1).
The combination of modified Sasaki further in view of Hoehse teaches wherein the stirring device (Hoehse, Fig. 1, element 14; or paragraph [0022]) comprises a stirring shaft (Hoehse, Fig. 1, element 16; or paragraph [0022]) provided inside the container (Hoehse, Fig. 1, element 10; or paragraph [0022]), and wherein the first photodetector (Sasaki, Fig. 2a, element 14; or paragraphs [0037] and [0070]) is disposed inside (Hoehse, claim 1) the stirring shaft (Hoehse, Fig. 1, element 16).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano (WO 2018/163785), as translated into English and with all citations from Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328) in view of Guyonneau-Harmand (US 2020/0370015), Shevitz (US 2020/0165558), Kobayashi (US 6,415,236), and Hoehse (WO 2017/144218) (machine translation), as applied to claim 21, further in view of Zaglio (WO 2012/077081).
	Regarding claim 22, Sasaki discloses an optical path (Fig. 1) of the monochromatic light (paragraph [0033]) between the light source (Fig. 1, element 1a; or paragraphs [0034]-[0036]) and the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]).
	Sasaki does not disclose wherein the stirring shaft comprises an optically transparent window, during rotation of the stirring shaft.
Zaglio discloses wherein the stirring shaft (Fig. 3, elements 8 and 12 together; or pg. 10, lines 3-4) comprises an optically transparent window (pg. 10, lines 4-10); and, rotation of the stirring shaft (pg. 6, lines 10-13).
In the analogous art of light-emitting diodes in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the stirring apparatus of modified Sasaki with the stirring apparatus of Zaglio in order to be able to send or receive light from the stirring apparatus.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328) in view of Guyonneau-Harmand (US 2020/0370015), Shevitz (US 2020/0165558), and Kobayashi (US 6,415,236), as applied to claim 1, further in view of Ündey (“Intelligent real-time performance monitoring and quality prediction for batch/fed-batch cultivations”) and Debreczeny (US 2009/0075248).
	Regarding claim 23, Sasaki discloses that the controller (paragraph [0037]) is configured to output information (paragraph [0072]).
	Sasaki does not disclose that the controller is configured to output information indicating that culturing of the erythrocytes is complete based on a determination that the light intensity detected by the first photodetector stops temporally changing.
	Ündey discloses that the controller (abstract “RTKBS”) is configured to output information indicating the culturing of cells is complete (pg. 75, “A report is produced” and Fig. 10).
	In the analogous art of Ündey, it would have been obvious to one skilled in the art before the effective filing date to modify the controller of Sasaki with the controller reporting function of Ündey in order to monitor several variables such as cell concentration which can in turn can be logged in a report format for the convenience of the scientist or technician.
	Neither Sasaki nor Ündey disclose a determination that the light intensity detected by the first photodetector stops temporally changing.
However, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki to take readings of the hemoglobin in order to determine a plateau in the light intensity over time, which in turn would indicate when the bioreactor run is complete.
	To this effect, Debreczeny discloses determining the rate of change in concentration of a particle type in a medium (paragraph [0117]), including the possibility of measuring concentrations of oxygenated and deoxygenated hemoglobin in tissue (paragraph [0055]) via light intensity (paragraph [0060]) detected by a photodetector (paragraph [0070]).
	In the analogous art of radiation sensors for biomass in liquid cultures, it would have been obvious to one skilled in the art before the effective filing date to modify the controller of modified Sasaki with the controller of Debreczeny in order to detect the levels of oxygenated and deoxygenated hemoglobin in a bioreactor sample.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of copending Application No. 16/802,665 (Sasaki, instant claims as filed on December 15, 2021) in view of Guyonneau-Harmand (US 2020/0370015) and Kobayashi (US 2001/0044700). As of April 7, 2022, this is a provisional nonstatutory double patenting rejection; however, the patent for this application to be issued is US 11,299,701.
	Copending Application No. 16/802,665 (Sasaki, instant claims as filed on December 15, 2021) discloses a system for monitoring a culture solution (claim 1), the system comprising:
a bioreactor (claim 1, “bioreactor”) comprising an optically transparent container (inherent from claim 1, “the illumination light beam that has passed through the culture medium in the vessel”) and a stirring device (claim 1, “a stirrer”), the optically transparent container (inherent from claim 1, “the illumination light beam that has passed through the culture medium in the vessel”) accommodating the culture solution therein (claim 1, “culture medium”) and the culture solution (claim 1, “culture solution”) comprising cells (claim 4, “suspended cells”);
a light source (claim 1, “an illuminating portion”) configured to radiate monochromatic light (claim 8, “monochromatic light source”) onto the culture solution (claim 1, “culture medium”) accommodated in the container (claim 1, “bioreactor”), 
a first photodetector (claim 1, “a light-detecting portion”) configured to detect a light intensity (claim 1, “intensity of the illumination light beam”) transmitted through the culture solution (claim 1, “culture medium”) and the container (claim 1, “bioreactor”); and
a controller (claim 1, “a control portion”) configured to:
	control (claim 7) the bioreactor (claim 1, “bioreactor”) to stir the culture solution (claim 1, “culture medium”) using the stirring device (claim 1, “stirrer”) during culturing of the cells (claim 4, “suspended cells”); and
during the culturing of the erythrocytes, perform control to evaluate the culture solution (claim 1, “culture medium”) based on a temporal change (claim 1, “a change over time”) in the light intensity (claim 1, “intensity of the illumination light beam”) detected by the first photodetector (claim 1, “a light-detecting portion”).
Copending Application No. 16/802,665 (Sasaki, instant claims as filed on December 15, 2021) does not disclose:
a culture solution in which erythrocytes are cultured;
cells serving as a base from which the erythrocytes are cultured;
the monochromatic light being in a near-infrared wavelength band between 700 nm and 900 nm;
culturing of the erythrocytes from the cells serving as the base;
and during the culturing of the erythrocytes, perform control to evaluate an amount of hemoglobin in the culture solution.
As to 1) of claim 1, Guyonneau-Harmand discloses a culture solution (paragraph [0009]) in which erythrocytes are cultured (paragraph [0009]).
In the analogous art of producing erythroid progenitor cells, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture solution of Sasaki with that of Guyonneau-Harmand in order to culture erythrocytes for blood transfusion.
As to 1) of claim 1, in addition, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Sasaki would be fully capable of operating in this manner given the structures of the bioreactor, light source, photodetector, and controller.
As to 2) of claim 1, Guyonneau-Harmand discloses cells serving as a base (paragraph [0009]) from which the erythrocytes are cultured (paragraph [0009]).
In the analogous art of producing erythroid progenitor cells, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture solution of modified Sasaki with that of Guyonneau-Harmand in order to culture erythrocytes for blood transfusion.
As to 3) of claim 1, Kobayashi discloses a near-infrared wavelength band is between 700 nm and 900 nm (paragraph [0021]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the wavelength of Kobayashi in order to detect hemoglobin to identify and display measurements of oxyhemoglobin and deoxyhemoglobin for the sake of clinical significance of oxygen saturation (Kobayashi, abstract and paragraph [0002]).
As to 4) of claim 1, Guyonneau-Harmand discloses culturing of the erythrocytes (paragraph [0009]) from the cells serving as the base (paragraph [0009]).
In the analogous art of producing erythroid progenitor cells, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture solution of modified Sasaki with that of Guyonneau-Harmand in order to culture erythrocytes for blood transfusion.
As to 5) of claim 1, Kobayashi discloses a controller (paragraphs [0023]-[0024] “attenuation ratio processing means” and “concentration ratio processing means” together) that is configured to evaluate an amount of hemoglobin (Fig. 10 and paragraphs [0018]-[0020]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Sasaki with the wavelength of Kobayashi in order to detect hemoglobin to identify and display measurements of oxyhemoglobin and deoxyhemoglobin for the sake of clinical significance of oxygen saturation (Kobayashi, abstract and paragraph [0002]).
Regarding the limitation “and during the culturing of the erythrocytes”, this limitation has already been disclosed in modified Sasaki.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of copending Application No. 16/997,156 (Dohi, instant claims as filed on August 19, 2020) in view of Guyonneau-Harmand (US 2020/0370015), Sasaki (WO 2017/104696) as translated into English and with all citations from Sasaki (US 2018/0291328), Kobayashi (US 2001/0044700), and Shevitz (US 2020/0165558). This is a provisional nonstatutory double patenting rejection.
	Copending Application No. 16/997,156 (Dohi, instant claims as filed on August 19, 2020) discloses:
A system for monitoring a culture solution (claim 1, “suspension-culture”) in which cells are cultured (claim 1, “suspension-culture” and “a cell”), the system comprising:
	a bioreactor (claim 6) comprising an optically transparent container (claim 1, “illumination light into the container”) and a stirring device (claim 7), the optical transparent container (claim 1, “illumination light into the container”) accommodating the culture solution therein (claim 1, “suspension-culture”), and the culture solution (claim 1, “suspension-culture”) comprising cells (claim 1, “suspension-culture” and “a cell”);
	a light source (claim 1, “illumination optical system”) configured to radiate light (claim 1) onto the culture solution (claim 1, “a cell in a suspension-culture container”) accommodated in the container (claim 1, “suspension-culture container”);
	a first photodetector (claim 1, “a detection optical system”) configured to detect a light intensity (claim 1, “signal light”) transmitted through the culture solution (claim 1, “a cell in a suspension-culture container”) and the container (claim 1, “the container”); 
Copending Application No. 16/997,156 (Dohi, instant claims as filed on August 19, 2020) does not disclose:	
a culture solution in which erythrocytes are cultured; 
cells serving as a base from which the erythrocytes are cultured;
monochromatic light;
the monochromatic light being in a near-infrared wavelength band between 700 nm and 900 nm;
a controller configured to: control the bioreactor to stir the culture solution using the stirring device during culturing of the erythrocytes from cells serving as the base
during the culturing of the erythrocytes, perform control to evaluate an amount of hemoglobin in the culture solution based on a temporal change in the light intensity of only the monochromatic light detected by the first photodetector. 
As to 1) of claim 1, Guyonneau-Harmand discloses a culture solution (paragraph [0009]) in which erythrocytes are cultured (paragraph [0009]).
In the analogous art of producing erythroid progenitor cells, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture solution of Sasaki with that of Guyonneau-Harmand in order to culture erythrocytes for blood transfusion.
As to 1) of claim 1, in addition, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Dohi would be fully capable of operating in this manner given the structures of the bioreactor, light source, photodetector, and controller.
As to 2) of claim 1, Guyonneau-Harmand discloses cells serving as a base (paragraph [0009]) from which the erythrocytes are cultured (paragraph [0009]).
In the analogous art of producing erythroid progenitor cells, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture solution of modified Dohi with that of Guyonneau-Harmand in order to culture erythrocytes for blood transfusion.
As to 3) of claim 1, Sasaki discloses monochromatic light (paragraph [0033]).
	In the analogous art of monitoring culture solutions, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of Dohi with the monochromatic light of Sasaki in order to have a discrete excitation spectrum which can be used for more accurate fluorescence or absorbance measurements.
As to 4) of claim 1, Kobayashi discloses a near-infrared wavelength band is between 700 nm and 900 nm (paragraph [0021]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Dohi with the wavelength of Kobayashi in order to detect hemoglobin to identify and display measurements of oxyhemoglobin and deoxyhemoglobin for the sake of clinical significance of oxygen saturation (Kobayashi, abstract and paragraph [0002]).
As to 5) of claim 1, Shevitz discloses a controller (paragraph [0087]) configured to: control the bioreactor (paragraph [0087]) to stir the culture solution (paragraph [0125] “liquid”) using the stirring device (paragraph [0087]).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of modified Dohi with the controller with a stirring device of Shevitz in order to be able to stir the contents of the bioreactor at a programmed rate of stirring so the culture remains well stirred with gases and media flows, encouraging the cells to be cultured.
Regarding the limitation “during culturing of the erythrocytes from the cells serving as the base”, this limitation has already been disclosed in modified Dohi.
As to 6) of claim 1, Sasaki discloses a controller (paragraph [0037]) configured to:
evaluate the culture solution (paragraph [0034]) based on a temporal change in the light intensity (paragraph [0007] “a change over time in the light intensity”) of only the monochromatic light (paragraph [0033]) detected by the first photodetector (Fig. 2a, element 14; or paragraphs [0037] and [0070]).
Regarding the limitation “and during the culturing of the erythrocytes”, this limitation has already been disclosed in modified Dohi.
In addition, as to 6) of claim 1, Kobayashi discloses a controller (paragraphs [0023]-[0024] “attenuation ratio processing means” and “concentration ratio processing means” together) that is configured to evaluate an amount of hemoglobin (Fig. 10 and paragraphs [0018]-[0020]).
In the analogous art of determining concentrations of hemoglobin, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Dohi with the wavelength of Kobayashi in order to detect hemoglobin to identify and display measurements of oxyhemoglobin and deoxyhemoglobin for the sake of clinical significance of oxygen saturation (Kobayashi, abstract and paragraph [0002]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cafferty (US 9,933,411) – This invention relates to an analyte system and method for determining hemoglobin parameters in whole blood.
Berndt (US 2008/0259313) – This invention is an apparatus for optically analyzing blood cultures in a blood cultured bottle using backscattered light.
Lindberg (WO 01/17420) – This invention is an apparatus for detecting blood characteristics including hemoglobin using both transmission and reflection of a light beam which forms a quotient.

Response to Arguments
Applicant’s arguments filed on February 25, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

New claim 23 has specification support (instant specification, paragraph [0019]).

Regarding the non-statutory double patenting rejections that are based on obviousness, Applicant’s arguments have been fully considered, but are moot in view of the new grounds of rejection. 

	Regarding arguments about Kobayashi, amended claim 1 still recites a wavelength band between 700 nm to 900 nm, which is disclosed by Kobayashi in several claims and the specification (Kobayashi, claims 12-17, “790-1000 nm”). A culture solution in which erythrocytes are cultured is not mentioned in Kobayashi, however, a culture solution with cells in general is mentioned in Sasaki. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, erythrocytes are specifically named as a type of cell in culture solution in additional reference listed above, Guyonneau-Harmand.

	Regarding arguments about Kobayashi and claims 7 and 14, the range stated in Kobayashi is 790 nm to 1000 nm (Kobayashi, paragraph [0021] and claims 12-17), however, the instant claims state a range of 805 nm ± 20 nm, that is, 785 nm to 825 nm. The wavelengths from 785 nm up to 790 nm are not disclosed in Kobayashi and a new prior art reference is needed. Another reference Casciani (US 5,782,237) discloses wavelengths from 700-790 nm (Casciani, claim 1). MPEP § 2144.05(I) states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799